Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Aruna Ghatak-Roy (Reg. No.: 69472) on 21 February 2022.
The application has been amended as follows: 

1. 	(Currently Amended) A method of mining a block of a distributed ledger, the method comprising:
receiving a block to be mined, the block comprising a header hash and a plurality of transactions; 
creating a first signature based on a first function, wherein inputs to the first function include the header hash and the plurality of transactions; [[and]]
creating a second signature based on a second function that is a multiplicative inverse function, wherein an input to the second function is the first signature and the second signature is a multiplicative inverse value of the first signature with respect to a first irreducible polynomial; and
amending the block to include the first and second signatures.

4.	(Canceled) 

5. 	(Currently Amended) The method of claim [[4]]1, further comprising:
concatenating the first signature and the second signature to create a concatenated output; and 
creating a signature output by mapping the concatenated output to the signature output using a hash function.

8.	(Currently Amended) The method of claim [[4]]1, wherein the first irreducible polynomial is a primitive polynomial.

9. 	(Currently Amended) A distributed ledger implemented, at least in part, on a system, the system comprising:
a processor;
a non-transitory computer-readable media storing instructions that, when executed by the processor, causes the processor to:
receive a block to be mined, the block comprising a header hash and a plurality of transactions;
create a first signature based on a first function, wherein inputs to the first function include the header hash and the plurality of transactions; and
create a second signature based on a second function that is a multiplicative inverse function, wherein an input to the second function is the first signature and the second signature is a multiplicative inverse value of the first signature with respect to a first irreducible polynomial; and
amend the block to include the first and second signatures.


12.	(Canceled) 

13.	(Currently Amended) The system of claim [[12]]9, wherein the non-transitory computer-readable media storing instructions further causes the processor to:
concatenate the first signature and the second signature to create a concatenated output; and
create a signature output by mapping the concatenated output to the signature output using a hash function.

15.	(Currently Amended) The system of claim 9, wherein the non-transitory computer-readable media storing instructions further causes the processor to create a chain of signatures, wherein each of the signatures is a multiplicative inverse value of a previous output with respect to a respective irreducible polynomial.

16.	(Currently Amended) A non-transitory computer-readable media storing instructions that, when executed by a computer processor of a computing system, cause the computing system to:
receive a block to be mined, the block comprising a header hash and a plurality of transactions;
create a first signature based on a first function, wherein inputs to the first function include the header hash and the plurality of transactions; and
create a second signature based on a second function that is a multiplicative inverse function, wherein an input to the second function is the first signature and the second signature is a multiplicative inverse value of the first signature with respect to a first irreducible polynomial.

non-transitory computer-readable media of claim 16, wherein the first function is a one-way function.

18.	(Currently Amended) The non-transitory computer-readable media of claim 17, wherein the one-way function is a hash function.

19.	(Canceled) 

20.	(Currently Amended) The non-transitory computer-readable media of claim [[19]]16, wherein the first irreducible polynomial is a primitive polynomial. 

21. 	(New) The method of claim 5, further comprising, amending the block to include the signature output.

22.	(New) The system of claim 13, wherein the non-transitory computer-readable media storing instructions further causes the processor to:
amend the block to include the signature output.

23.	(New) The non-transitory computer-readable media of claim 16, wherein the instructions further cause the computing system to:
concatenate the first signature and the second signature to create a concatenated output; 
create a signature output by mapping the concatenated output to the signature output using a hash function; and
amend the block to include the signature output.
Allowable Subject Matter
Claims 1-3, 5-11, 13-18 and 20-23 are allowed.
The claims are directed to novel methods, systems and non-transitory computer readable medias for mining a block of a distributed ledger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435